711 N.W.2d 36 (2006)
474 Mich. 1072
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Lamarr Abdul BARRON, Defendant-Appellee.
Docket No. 128323, COA No. 251402.
Supreme Court of Michigan.
March 8, 2006.
On order of the Court, the application for leave to appeal the March 22, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to the Court of Appeals for reconsideration in light of People v. Bell, 473 Mich. 275, 702 N.W.2d 128 (2005). The Court of Appeals is also directed to reconsider its decision as to the admission of testimony regarding the content of an anonymous tip. Because the claim of error was not preserved by a timely objection, it must be reviewed for plain error affecting the defendant's substantial rights. People v. Carines, 460 Mich. 750, 597 N.W.2d 130 (1999). We further VACATE the portion of the Court of Appeals opinion concerning an error in sentencing scoring since a correction in the scoring of OV 12 will not afford relief to defendant.